By the Court.*—Ingraham, P. J.
We think the consent authorized the appointment and continuance of the receiver until final judgment in the cause, and until a decision on such final judgment on appeal.
The general term having reversed the judgment rendered, there is as yet no final judgment in the cause, and the receivership would continue until the cause went back to special term for a new trial. The reason for a receiver is just as good now as it was when a receiver was first appointed.
The appeal on behalf of the plaintiff to the Court of Appeals does not change the state of things, except that if decided against the defendant it would revive the final judgment which has been set aside. Until then the defendant is not entitled as a matter of right to have the receivership discharged. As a matter of discretion on the part of the judge at special term we do not interfere.
The order should be affirmed.

 Present, Ingraham, P. J., Clerke and Leonard, JJ.